FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TOAR PUTRA FAJAR                                  No. 09-72207
LUMINGKEWAS,
                                                  Agency No. A095-634-589
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Toar Putra Fajar Lumingkewas, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law and for substantial evidence factual findings. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      We do not address Lumingkewas’s arguments regarding the timeliness of his

asylum application because the BIA addressed his asylum claim on the merits.

Substantial evidence supports the agency’s past persecution finding because the

stoning of Lumingkewas’s church did not constitute persecution, see id. at 1059-60

(“discriminatory mistreatment” including two incidents of beating and robbery and

being accosted by a hostile mob did not compel a finding of past persecution), and

Lumingkewas did not show the government was unable or unwilling to control the

men who attacked him on Christmas Eve, see Castro-Perez v. Gonzales, 409 F.3d
1069, 1072 (9th Cir. 2005). Substantial evidence also supports the agency’s

finding that Lumingkewas failed to establish a well-founded fear of persecution

because, even under disfavored group analysis, he did not demonstrate sufficient

individualized risk. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009)

(petitioner failed to show he was individually targeted or likely to be individually

targeted where he “failed to offer any evidence that distinguishes his exposure

from those of all other ethnic Chinese Indonesians”); cf. Sael v. Ashcroft, 386 F.3d
922, 927-29 (9th Cir. 2004). Moreover, the record does not compel the conclusion


                                           2                                   09-72207
that there is a pattern or practice of persecution against Christians in Indonesia.

See Wakkary, 558 F.3d at 1060-62. Accordingly, we deny the petition as to

Lumingkewas’s asylum claim.

      Because Lumingkewas failed to meet the lower standard of proof for

asylum, his claim for withholding of removal necessarily fails. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Lumingkewas did not challenge the agency’s denial of CAT relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                           3                                     09-72207